Citation Nr: 0713003	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  05-00 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from February 1983 to February 
1987.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the above 
Department of Veterans\' Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefit.


FINDING OF FACT

The veteran does not have a psychiatric disorder which can be 
related to his period of service or to his service-connected 
tinnitus.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service, nor is such a disorder proximately due to, the 
result of, or aggravated by the service-connected tinnitus.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In a June 2004 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  He was 
told what evidence was needed to substantiate his claim, to 
include what evidence and information VA would obtain in his 
behalf and what information and evidence he could submit.  He 
was told to submit any evidence relevant to his claim.

The Board finds that the content of the June 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
December 2004 SOC and the March 2006 SSOC were issued, each 
of which provided the veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  In correspondence 
mailed in March 2006, the veteran was provided with the 
provisions of the Dingess case.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2006).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  See id.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
'an approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

The veteran has service connection in effect for tinnitus, 
evaluated as 10 percent disabling.  He contends that he 
suffers from a psychiatric disorder that is directly related 
to his tinnitus.  He asserts that this disorder makes it 
difficult for him to sleep, and that as a consequence he is 
irritable and anxious.  Therefore, he believes that service 
connection should be granted.

The veteran's service medical records make no mention of any 
psychiatric complaints.  He was not treated for any such 
disorder.

As noted above, after service, the veteran was service 
connected for tinnitus.  In May 2002, he was noted to have 
tinnitus with a significant anxiety component.  He was 
offered medication, which he declined.  

VA afforded the veteran an examination in April 2005.  The 
examiner indicated that he had reviewed the available claims 
folder.  The veteran stated that he had had tinnitus for many 
years, which had caused difficulties with sleep, which in 
turn had resulted in irritability.  His physician had 
recommended antidepressants, but, after doing some research 
on his own, the veteran decided not to take any.  He said 
that he would go several nights without sleep, and would 
finally sleep only because he was so tired.  However, the 
examiner noted that the veteran had been able to complete a 
college degree and had maintained employment with the Postal 
Service for some 18 years.  He seemed to be quite vague about 
his sleeping problems, and the examiner commented that his 
subjective complaints seemed exaggerated. 

On mental status examination, he was neatly dressed and 
groomed.  He was cooperative, and he said that he had to 
force himself to not be irritable.  His affect was 
appropriate to context, his speech was spontaneous and of 
normal rate and rhythm, and there were no flights of ideas or 
looseness of associations.  He was fully oriented, and his 
memory was intact.  There was no Axis I diagnosis.  The 
examiner concluded that the veteran had no past history of 
psychiatric treatment.  While he complained of sleep problems 
for the past 15 years, this was not reflectd in his medical 
history.  To the contrary, his reported complaints appeared 
to be exaggerated.  In fact, he had not reported any trouble 
with daily activities related to being fatigued or tired from 
a psychological standpoint.  The examiner stated the opinion 
that the veteran does not currently have a psychiatric 
disorder, and concluded, "Therefore, at this point, I do not 
believe there are any psychiatric conditions as the result of 
his tinnitus."


After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for a 
psychiatric disorder secondary to the service-connected 
tinnitus has not been established.  There is no indication in 
the objective record that the veteran currently has any 
psychiatric disorder, as reflected by the April 2005 VA 
examination.  The examiner specifically stated that the 
veteran did not have any psychiatric disorder related to his 
tinnitus.  As a consequence, there is no such disorder that 
could be related either to the service-connected tinnitus on 
a secondary basis, or to his period of active service on a 
direct basis. 

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a psychiatric 
disorder as secondary to the service-connected tinnitus.  


ORDER

Entitlement to service connection for a psychiatric disorder, 
claimed as secondary to service-connected tinnitus, is 
denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


